Citation Nr: 0500874	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1955.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


REMAND

The appellant was scheduled for a hearing before a Veterans 
Law Judge at the Board in Washington, DC, on July 9, 2004.  
In June 2004, the appellant stated that due to health 
problems she was unable to travel to Washington, DC.  She 
requested that the scheduled hearing be canceled and that she 
instead be afforded a new hearing before the Board in 
Washington, DC, or a videoconference hearing.  The appellant 
having filed a timely request and having presented good 
cause, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The RO should ascertain the type of Board 
hearing desired by the appellant 
(personal or videoconference) and then 
schedule her for the desired hearing in 
accordance with the docket number of her 
appeal. 


							(CONTINUED ON NEXT PAGE)

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




